DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a Divisional application of U.S. application 15/038,304 filed 20 May 2016, which is a National Stage entry of International application PCT/CA2014/000843 filed 21 November 2014, which claims the benefit of provisional application 61/907,291 filed 21 November 2013.

Status of the Claims
Claims 66-89 are pending and presented for examination.
Claims 66-89 are rejected.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 72 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a grammatically See In re Steele, 305 F.2d 859,134 USPQ 292 (CCPA 1962) (it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions).

Claim 82 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
When a claim is amenable to two or more plausible constructions, applicant is required to amend the claim to more precisely define the metes and bounds of the claimed invention, or the claim remains indefinite under § 112.  Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008) (expanded panel).  Here, Claim 82 specifies that “a level” of LDH in the transplant solution claimed is lower than a comparative level in a comparative UW-type solution lacking the polyglycerol required by the claims.  Applicants claims make no reference as to what “level” is referred to here and can refer to, for example, a total quantity, or an overall concentration, of LDH being compared.  In the absence of specific guidance by the claim, the metes and bounds of the subject matter encompassed by Claim 82 cannot be determined and will not be treated further on the merits.  See In re Steele, 305 F.2d 859,134 USPQ 292 (CCPA 1962) (it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 66-71, 73-81, 83, 84, 88, and 89 are rejected under 35 U.S.C. 103 as being unpatentable over Fahy (U.S. PGPub. 2006/0024657) in view of Allard (WO2009/055935), Brooks (WO2006/130978), Howden (B.O. Howden, et al, Liver Preservation with UW Solution I. Evidence That Hydroxyethyl Starch is Not Essential, 49 Transplantation 869 (1990), and Mosbah (I.B. Mosbah, et al, Effects of Polyethylene Glycol and Hydroxyethyl Starch in University of Wisconsin Preservation Solution on Human Red Blood Cell Aggregation and Viscosity, 38 Transpl. Proceed. 1229 (2009)).
Applicants’ claims 66 and 88 are directed to methods of obtaining, treating, and implanting donor organs by the administration of solutions containing a hyperbranched or dendritic polyglycerol having a molecular weight falling within defined ranges, combined with components found in “UW-type organ preservation solutions,” but which specifically lack the inclusion of each of raffinose and hydroxyethyl starch.  Dependent Claims specify that the See Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005) (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) (A “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”).  Claims 85-87 limit the temperatures at which the preservation solution is to be administered.
Fahy describes polyglycerol compositions useful as cell, tissue, and organ storage solutions.  (Abs.).  Specific embodiments combine 0.9 or 1.8% decaglycerol, a ten subunit polyglycerol having a molecular weight of 0.758 kDa.  (Table 2, [0041], Examples 1-6).  These solutions are aqueous, buffered to a pH of 7.4, possessing an osmolality of 300, 302, and 293, and contain a variety of excipients including sulfates.  (Id.).  Fahy also describes the constituent components of a UW-type organ preservation solution as containing each of the lactobionic acid, potassium hydroxide, potassium dihydrogen phosphate, magnesium sulfate, adenosine, glutathione, and allopurinol claimed.  ([0041] “Table 2”).  Fahy indicates that standard UW Solutions include each of the raffinose and hydroxyethyl starch excluded by the instant claims, [0023], but also indicates that the presently described invention seeks to provide superior See In re Sernaker, 702 F.2d 989, 994-95 (Fed. Cir. 1983) (“The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.”).  Fahy describes perfusing kidneys for five hours at about 3.5C before being transplanted in a recipient, addressing limitations of Claims 79, 80, 85, 86, 88, and 89.  [0033].  Fahy describes providing these transplant solutions with an osmolality close to that of blood to avoid osmotic fluid shifts, reasonably described as falling in the range of about 260-320 mOsm using such impermeants as tripostassium citrate, also described as a buffer, addressing limitations of Claims 69, 77, and 78.  [0042-43].
Fahy does not, however, describe the use of dendritic or hyperbranched polyglycerols possessing the properties recited by the instant claims in methods of preserving organs for 
Allard describes a variety of polyglycerols described as usefully incorporated into compositions used for preservation of organs for transplantation following their removal from the donor subject.  [0094].  Allard specifically describes hyperbranched polyglycerols (HPG) having molecular weights of about 4 kilodaltons, [0036; 0071-73], and HPG that have been derivatized by any of, among others, alkyl, amine, or sulfate groups according to the instant claims, [0099-100], which Allard indicates can be varied by altering the amount of derivatant used.  [00116-17].  Allard refers to the disclosure of Brooks [0072], which also discloses hyperbranched polyglycerols which can be used as substitutes for serum albumin in preserving living tissues or organs.  (Brooks, Pg.10, L.9-11; Pg. 11, L.1-6).  Of particular interest to the instant claims is the Brooks discussion of serum albumin substitute polyglycerols having substituents with molecular weights in the range of about 0.1-1.5 kilodaltons, with a preference stated for substituents at the lower end of the stated range, being bound to cores having as little as 5% of the hydroxyl groups of the HPG core.  (Brooks, Pg.5, L.17-27).  Indeed, while Brooks indicates that molecular weights within the range of 40-60 kDa closely adhere to the molecular weight of serum albumin, such adherence is unnecessary for serum replacement and a much wider range of molecular weights are described as advantageous.  (Pg.4, L:.17-22).  Indeed, Brooks describes HPG with a degree of polymerization (DP) of 30 yielded HPG with molecular weights of 4.25 kDa (Pg. 15); employing a lower DP would yield correspondingly lower molecular weight HPG.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to 
It would have been prima facie obvious to have employed either of the HPG or derivatized HPG described by either of Allard or Brooks as polyglycerols useful in UW-type transplantation preservation solutions as the polyglycerol component of the transplant solutions described by Fahy which exclude both raffinose and hydroxyethyl starch as suggested by Fahy, Howden, and Mosbah, and used such transplant solutions to preserve organs being transported from one donor to another.  One having ordinary skill in the art would have been motivated to do so owing to the fact that such HPG are recognized as polyglycerols useful in such solutions: Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (indicating that "Reading a list and selecting a known component to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.”).  Furthermore, incorporating such In re Sernaker, 702 F.2d 989, 994-95 (Fed. Cir. 1983).

Claims 66-71, 73-81, and 83-89 are rejected under 35 U.S.C. 103 as being unpatentable over Fahy, Allard, Brooks, Howden, and Mosbah as applied to Claims 66-71, 73-81, 83, 84, 88, and 89 above, and further in view of McLaren (Andrew James McLaren & Peter John Friend, Trends in Organ Preservation, 16 Transpl. Int’l. 701 (2003), and Maathuis (Mark-Hugo Maathuis, Henri Leuvenkirk & Rutger Ploeg, Perspectives in Organ Preservation, 83 Transplant. 1289 (2007)).
Fahy, Allard, Brooks, Howden, and Mosbah, described in greater detail above, suggest using combinations of hyperbranched or dendritic polyglycerols per the instant claims combined with lactobionic acid, potassium hydroxide, potassium dihydrogen phosphate, magnesium sulfate, adenosine, glutathione, allopurinol, and potassium citrate having the properties recited by the instant claims as organ transplant solutions.  The art suggests using these solutions, in the absence of each of raffinose and hydroxyethyl starch, to preserve organs after harvesting from one donor and implantation in another.

McLaren describes strategies understood to beneficially preserve organ tissue during transplantation.  McLaren describes each of hypothermic and normothermic perfusion as strategies successfully employed to preserve organs for transplantation.  (702; 704).  Maathuis adds to this understanding, indicating that while most transplantation centers employ static cold storage and perfusion of organs for transplantation at around 4C, normothermic perfusion at either 37C or a range of between 25-32C can be used to beneficially facilitate the use of marginal and older donor organs as  well as provide real-time viability assessments prior to transplantation.  (1293; 1295).
It would have been prima facie obvious to have employed the UW solution modified per the teachings of Fahy, Allard, Brooks, Howden, and Mosbah as an organ preservation solution for either hypothermic, subnormothermic, or normothermic perfusion of organs for transplant after said organ has been harvested from a donor body and prior to implantation in a second recipient body.  One having ordinary skill in the art would have been motivated to do so because each of hypothermic, subnormothermic, or normothermic perfusion per the instant claims require the use of a transplant preservation solution such as a UW solution.  Employing the modified solution suggested by the combined teachings of Fahy, Allard, Brooks, Howden, and Mo would be expected to convey certain benefits in such procedures as described above.  Employing such solutions in normothermic or subnormothermic perfusion would be expected to facilitate the expansion of donor organs qualifying for transplant.  See, e.g., Sernaker, supra.

Conclusion
No Claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862.  The examiner can normally be reached on Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.